Exhibit 10.4

***Text Omitted and Filed Separately with

the Securities and Exchange Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2.

AMENDED AND RESTATED

LICENSE AGREEMENT

BETWEEN

HORIZON ORPHAN LLC

AND

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA

FOR

CASE NOS. SD2006-092, SD2017-110, SD2017-113 AND SD2017-236



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1.

  DEFINITIONS      2  

ARTICLE 2.

  GRANTS      4  

ARTICLE 3.

  CONSIDERATION      6  

ARTICLE 4.

  REPORTS, RECORDS AND PAYMENTS      13  

ARTICLE 5.

  PATENT MATTERS      16  

ARTICLE 6.

  GOVERNMENTAL MATTERS      20  

ARTICLE 7.

  TERMINATION OR EXPIRATION OF THE AGREEMENT      21  

ARTICLE 8.

  LIMITED WARRANTY AND INDEMNIFICATION      23  

ARTICLE 9.

  USE OF NAMES AND TRADEMARKS      25  

ARTICLE 10.

  MISCELLANEOUS PROVISIONS      25  



--------------------------------------------------------------------------------

AMENDED AND RESTATED LICENSE AGREEMENT

This agreement (“Agreement”) is made by and between Horizon Orphan LLC, as
successor in interest to Raptor Pharmaceuticals, Inc. (f/k/a Encode
Pharmaceuticals, Inc.), a Delaware limited liability company having an address
at 150 South Saunders Road, Lake Forest, Illinois 60045 (“LICENSEE”) and The
Regents of the University of California, a California corporation having its
statewide administrative offices at 1111 Franklin Street, Oakland, California
94607-5200 (“UNIVERSITY”), represented by its San Diego campus having an address
at University of California, San Diego, Office of Innovation and
Commercialization, Mail Code 0910, 9500 Gilman Drive, La Jolla, California
92093-0910 (“UCSD”). This Agreement is being entered into as of the date of last
signature below (“Execution Date”) and is deemed effective as of October 31,
2007 (“Effective Date”).

RECITALS

WHEREAS, as of the Execution Date hereof, UNIVERSITY and LICENSEE are parties to
that certain License Agreement dated as of October 30, 2012 (entered into as an
Amended and Restated License Agreement), as further amended effective as of
March 1, 2013 and as of December 16, 2013 (as amended, the “Prior Agreement”),
which agreement grants specific rights to the inventions disclosed in UCSD
Disclosure Docket No. SD SD2006-092 and titled “Enterically Coated Cysteamine”,
made in the course of research at UCSD by Drs. Ranjan Dohil and Jerry Schneider;
SD2017-110 “Methods of treating non-alcoholic steatohepatitis (NASH) using
cysteamine compounds”, made with Licensee in the course of research at UCSD by
Dr. Dohil; SD2017-113 “Formulations of cysteamine and cystamine”, made in the
course of research at UCSD by Dr. Dohil; and SD2017-236 “Delayed release
cysteamine bead formulation”, made with Licensee in the course of research at
UCSD by Dr. Dohil (hereinafter and collectively, the “Invention” and
“Inventors”) and covered by Patent Rights (as defined herein) and Technology (as
defined herein);

WHEREAS, LICENSEE is desirous of obtaining certain rights from UNIVERSITY for
commercial development, use, and sale of the Invention, and the UNIVERSITY is
willing to grant such rights.

WHEREAS LICENSEE and UNIVERSITY now wish to restate and further amend the Prior
Agreement in order to modify certain terms and conditions thereof in light of
the development and commercialization activities that have occurred and are
planned with respect to the Licensed Product(s) (as defined below); and

WHEREAS, as of the Execution Date hereof, UNIVERSITY and LICENSEE are parties to
that certain License Agreement dated as of December 12, 2012, as amended, with
regard to an invention titled “Intravenous cysteamine for rapid elevation of
adiponectin levels during myocardial infarction and other situations of
oxidative stress/ischemia” (the “CV License”), and the parties are terminating
the CV License Agreement as of the Execution Date, and UNIVERSITY has requested,
and LICENSEE is willing to accommodate, certain amendments to the Prior
Agreement as a result of such termination, as set forth herein.

NOW, THEREFORE, the parties agree:

 

1



--------------------------------------------------------------------------------

ARTICLE 1. DEFINITIONS

The terms, as defined herein, shall have the same meanings in both their
singular and plural forms.

1.1 “Affiliate” means any corporation or other business entity which is bound in
writing by LICENSEE to the terms set forth in this Agreement and in which
LICENSEE owns or controls, directly or indirectly, at least fifty percent
(50%) of the outstanding stock or other voting rights entitled to elect
directors, or in which LICENSEE is owned or controlled directly or indirectly by
at least fifty percent (50%) of the outstanding stock or other voting rights
entitled to elect directors; but in any country where the local law does not
permit foreign equity participation of at least fifty percent (50%), then an
“Affiliate” includes any company in which LICENSEE owns or controls or is owned
or controlled by, directly or indirectly, the maximum percentage of outstanding
stock or voting rights permitted by local law.

1.2 “Commercially Reasonable Efforts” means, […***…].

1.3 “Cystinosis Indication” means the diagnosis, prevention or treatment of
cystinosis, including nephropathic cystinosis.

1.4 “Field” means all modes of administration and uses whatsoever and, beginning
on the Execution Date, specifically excluding intravenous administration for
treatment of cardiovascular and ischemic injury or disease.

1.5 “Generic Product” means, with respect to a Licensed Product, any
pharmaceutical or biological product that (i) is distributed by a third party
under an application for approval approved by a regulatory authority in
reliance, in whole or in part, on the prior approval (or on safety or efficacy
data submitted in support of the prior approval) of such Licensed Product,
including any product authorized for sale (a) in the U.S. pursuant to Section
505(b)(2) or Section 505(j) of the Act (21 U.S.C. 355(b)(2) and 21 U.S.C.
355(j), respectively), (b) in the EU pursuant to a provision of Articles 10, 10a
or 10b of Parliament and Council Directive 2001/83/EC as amended (including an
application under Article 6.1 of Parliament and Council Regulation (EC) No
726/2004 that relies for its content on any such provision) or (c) in any other
country or jurisdiction pursuant to all equivalents of such provisions or
(ii) is otherwise substitutable under applicable law for such Licensed Product
when dispensed without the intervention of a physician or other health care
provider with prescribing authority.

1.6 “HD Indication” means the diagnosis, prevention or treatment of Huntington’s
Disease.

 

***Confidential Treatment Requested

2



--------------------------------------------------------------------------------

1.7 “Licensed Method” means any method that uses Technology, or that is claimed
in Patent Rights (as defined below), the use of which would constitute, but for
the license granted to LICENSEE under this Agreement, an infringement, an
inducement to infringe or contributory infringement, of any pending or issued
claim within Patent Rights.

1.8 “Licensed Product” means any service, composition or product that uses
Technology, or that is claimed in Patent Rights, or that is produced by the
Licensed Method, or the manufacture, use, sale, offer for sale, or importation
of which would constitute, but for the license granted to LICENSEE under this
Agreement, an infringement, an inducement to infringe or contributory
infringement, of any pending or issued claim within the Patent Rights.

1.9 “NASH Indication” means the diagnosis, prevention or treatment of
nonalchoholic steatohepatitis.

1.10 “Net Sales” means […***…].

1.11 “Patent Costs” means […***…].

1.12 “Patent Rights” means […***…].

The “Patent Rights” in which UNIVERSITY has rights as of the Execution Date are
set forth in Exhibit A, which are all such patent applications or patents
described in this Paragraph 1.12 as of the Execution Date.

1.13 “Regulatory Authority” means (a) the FDA in the United States or (b) any
equivalent agency or governmental authority in any country or other jurisdiction
outside the United States that has responsibility for granting any licenses or
approvals necessary for the marketing and/or sale of a Licensed Product in such
country or other jurisdiction (including, without limitation, any supra-national
agency such as the “European Medicines Agency” (EMA)).

 

***Confidential Treatment Requested

3



--------------------------------------------------------------------------------

1.14 “Royalty Term” means, with respect to each Licensed Product, the period
beginning on the date of the first commercial sale of such Licensed Product and
ending on the last to occur of: (i) the expiration of the last-to-expire Patent
Rights in the applicable country that covers the making, sale, offer for sale or
import of such Licensed Product in such country; and (ii) the […***…] of the
first commercial sale of such Licensed Product.

1.15 “Sublicense” means an agreement with a third party that is not an Affiliate
of LICENSEE for the purpose of (i) granting rights under the Patent Rights to
make, have made, use, sell or import Licensed Products; (ii) granting an option
under the Patent Rights to make, have made, use, sell or import Licensed
Products; or (iii) forbearing the enforcement of any Patent Rights granted to
LICENSEE under this Agreement. “Sublicensee” means a third party that is not an
Affiliate which enters into a Sublicense.

1.16 “Sublicense Fees” means all upfront fees, milestone payments and similar
license fees received by LICENSEE from its Sublicensees in consideration for the
grant of a Sublicense, but excluding:

(i) any royalty payments;

(ii) payments for equity or debt securities of LICENSEE (except to the extent
such payments exceed the fair market value of such securities upon date of
receipt, in which case such premiums over fair market value shall be deemed to
be “Sublicense Fees”);

(iii) research or development funding to be applied directly to the future
research and/or development of Licensed Products; and

(iv) payments and reimbursement of Patent Costs paid to UNIVERSITY by LICENSEE
with respect to the filing, preparation, prosecution or maintenance of the
Patent Rights.

1.17 “Technology” means the written technical information and know-how relating
to the Invention, which the UNIVERSITY provides to LICENSEE prior to and during
the Term of this Agreement.

1.18 “Term” means the period of time beginning on the Effective Date and, unless
earlier terminated in accordance herewith, ending on the date of expiration of
the last Royalty Term for the last Licensed Product in all countries in the
Territory.

1.19 “Territory” means world-wide.

ARTICLE 2. GRANTS

2.1 License. Subject to the limitations set forth in this Agreement, UNIVERSITY
hereby grants to LICENSEE, and LICENSEE hereby accepts, a license under Patent
Rights to make and have made, to use and have used, to sell and have sold, to
offer for sale, and to import and have imported Licensed Products and to
practice Licensed Methods and to use Technology, in the Field within the
Territory. The license granted herein is exclusive for Patent Rights and
non-exclusive for Technology. Upon expiration of the Royalty Term and provided
that all royalty

 

***Confidential Treatment Requested

4



--------------------------------------------------------------------------------

payments due hereunder have been paid, LICENSEE shall retain the license granted
herein on a continuing fully paid-up royalty-free basis.

2.2 Sublicense.

(a) The license granted in Paragraph 2.1 includes the right (i) to grant
Sublicenses to third parties, through multiple tiers of Sublicensees, during the
Term but only for as long the license is exclusive with respect to any Patent
Rights and (ii) to grant sublicenses to Affiliates, through multiple tiers of
Affiliates and Sublicensees.

(b) With respect to Sublicense granted pursuant to Paragraph 2.2(a), LICENSEE
shall:

(i) not receive, or agree to receive, any non-cash consideration in lieu of cash
as consideration from a third party under a Sublicense granted pursuant to
Paragraph 2.2(a) without the express written consent of UNIVERSITY;

(ii) to the extent applicable to the rights granted under a Sublicense, include
all of the rights of and obligations due to UNIVERSITY and contained in this
Agreement;

(iii) within […***…] of the execution of the Sublicense agreement, provide
UNIVERSITY with a copy of each Sublicense issued; and

(iv) collect and guarantee payment of all payments due, directly or indirectly,
to UNIVERSITY from Sublicensees and summarize and deliver all reports due,
directly or indirectly, to UNIVERSITY from Sublicensees.

(c) Upon termination of this Agreement for any reason, UNIVERSITY may terminate
a Sublicensee but will allow any Sublicenses granted by LICENSEE or its
Affiliates prior to such termination to survive as direct licenses from
UNIVERSITY provided a) that the Sublicensee is in good standing upon termination
of this Agreement with Licensee; and b) the Sublicensee is not currently
involved in litigation as an adverse party to the UNIVERSITY. In no case,
however, will UNIVERSITY be bound by duties and obligations contained in any
Sublicense that extends beyond the duties and obligations of the UNIVERSITY set
forth in this Agreement. If a Sublicense survives, the Sublicensee will promptly
agree in writing to be bound by the applicable terms of this Agreement,
including but not limited to, in lieu of the payment obligations under the
applicable Sublicense agreement from the LICENSEE to said Sublicensee, payment
to the UNIVERSITY of milestone, earned royalty, patent reimbursement, and
Sublicense fees required under Article 3 applicable to such Sublicensee. If
there is more than one Sublicense that survives the termination of this
Agreement, the payment obligations for Patent Costs may be prorated among the
Sublicensees of relevant Patent Rights.

2.3 Reservation of Rights. UNIVERSITY reserves the right to:

(a) use the Invention, Technology and Patent Rights for educational and research
purposes;

 

***Confidential Treatment Requested

5



--------------------------------------------------------------------------------

(b) publish or otherwise disseminate any information about the Invention and
Technology at any time; and

(c) allow other nonprofit institutions to use and publish or otherwise
disseminate any information about Invention, Technology and Patent Rights for
educational and research purposes.

ARTICLE 3. CONSIDERATION

3.1 Fees and Royalties. The parties hereto understand that the fees and
royalties payable by LICENSEE to UNIVERSITY under this Agreement are partial
consideration for the license granted herein to LICENSEE under Technology, and
Patent Rights. LICENSEE shall pay UNIVERSITY:

(a) a license issue fee of fifty thousand dollars (US$50,000), within thirty
(30) days after the Effective Date (it being understood that LICENSEE has fully
performed this obligation as of the Execution Date);

(b) license maintenance fees of fifteen thousand dollars (US$15,000) per year
and payable on the first anniversary of the Effective Date and annually
thereafter on each anniversary; provided however, that LICENSEE’s obligation to
pay this fee shall end on the date when LICENSEE is commercially selling a
Licensed Product (it being understood that LICENSEE has fully performed this
obligation as of the Execution Date);

(c) a license restatement fee of […***…];

(d) milestone payments in the amounts payable according to the following
schedule or events:

 

Amount

  

Date or Event

 

  (i) For each orphan indication, the following amounts will be paid:

[…***…]

 

***Confidential Treatment Requested

6



--------------------------------------------------------------------------------

[…***…]

For clarity, it is agreed that as of the Execution Date LICENSEE has […***…]
under such clause with respect to such indication.

 

  (ii) For each non-orphan indication, the following amounts will be paid:

[…***…]

For clarity, it is agreed that as of the Execution Date LICENSEE […***…] under
such clause with respect to such indication.

 

***Confidential Treatment Requested

7



--------------------------------------------------------------------------------

(e) during the Royalty Term, an earned royalty of […***…].

(f) a percentage of all Sublicense Fees received by LICENSEE from its
Sublicensees […***…]:

[…***…];

(g) during the Royalty Term, on each and every Sublicense royalty payment
received by LICENSEE from its Sublicensees on Net Sales of Licensed Product by
Sublicensee, the higher of (i) the applicable percentage, determined pursuant to
Paragraph 3.1(f), of royalty amounts received by LICENSEE from such Sublicensee;
and (ii) royalties based on the applicable royalty rate in Paragraph 3.1(e) as
applied to Net Sales of such Sublicensee. For the sake of clarity, royalties due
for Net Sales by Licensee and/or Affiliate(s), Paragraph 3.1(e) will apply and
for Net Sales by Sublicensee, this Paragraph 3.1(g), will apply;

(h) beginning the calendar year of commercial sales of the first Licensed
Product by LICENSEE, its Sublicensee, or an Affiliate and if the total earned
royalties paid by

 

***Confidential Treatment Requested

8



--------------------------------------------------------------------------------

LICENSEE under Paragraphs 3.1(e) and (g) to UNIVERSITY in any such year
cumulatively amounts to less than:

a. […***…]

b. […***…]

(“minimum annual royalty”), LICENSEE shall pay to UNIVERSITY on or before
February 28 following the last quarter of such year the difference between the
applicable minimum annual royalty above and the total earned royalty paid by
LICENSEE for such year under Paragraphs 3.1(e) and (g); provided, however, that
for the year of commercial sales of the first Licensed Product, the amount of
minimum annual royalty payable shall be pro-rated for the number of months
remaining in that calendar year.

3.2 Payment. All fees and royalty payments specified in Paragraphs 3.1(a)
through 3.1(h) above shall be paid by LICENSEE pursuant to Paragraph 4.3 and
shall be delivered by LICENSEE to UNIVERSITY as noted in Paragraph 10.1.

3.3 Patent Costs. LICENSEE shall reimburse UNIVERSITY all past (prior to the
Execution Date) and future (on or after the Execution Date) Patent Costs within
[…***…] following the date an itemized invoice is sent from UNIVERSITY to
LICENSEE. In UNIVERSITY’s discretion, for Patent Costs anticipated to exceed
[…***…] (“Anticipated Costs”), UNIVERSITY will inform LICENSEE no less than
[…***…] prior to the date when Anticipated Costs are incurred. UNIVERSITY may,
at its discretion and in accordance with Paragraph 5.1(c), require full advance
payment of Anticipated Costs at least […***…] before required filing dates
(“Advance Payment Deadline”). […***…]. In the event that the Anticipated Costs
paid by LICENSEE are greater than the actual cost, the excess amount is
creditable against future Patent Costs. In the event that the actual costs
exceed the Anticipated Costs paid in advance by LICENSEE, LICENSEE shall pay
such excess costs within […***…] following the date an itemized invoice is sent
as set forth in Paragraph 4.3.

3.4 Due Diligence.

(a) Cystinosis Indication. LICENSEE shall use Commercially Reasonable Efforts to
maintain existing regulatory approvals for a Licensed Product for the Cystinosis
Indication and to continue to commercialize a Licensed Product for the
Cystinosis Indication in the counties where such regulatory approvals have been
obtained.

(b) HD Indication. LICENSEE shall use Commercially Reasonable Efforts to […***…]

 

***Confidential Treatment Requested

9



--------------------------------------------------------------------------------

[…***…]. Except as provided in this Paragraph 3.4(b), LICENSEE shall have no
other diligence obligations with respect to the development, commercialization
or other exploitation of any Licensed Product for the HD Indication.

(c) NASH Indication.

(i) Background. Raptor Pharmaceutical, Inc., executed an agreement with the
National Institute of Diabetes and Digestive and Kidney Diseases (NIDDK), part
of the National Institutes of Health, whereby the NIDDK sponsored and conducted
the CyNCh study that was designed to evaluate the safety and efficacy of a
delayed-release formulation of cysteamine bitartrate in children with
biopsy-confirmed NASH (the “CyNCh Study”). Although the CyNCh Study did not
achieve its primary endpoints, following receipt and full analysis of data from
the CyNCh Study, LICENSEE will consider whether to pursue further development of
a delayed-release formulation of cysteamine bitartrate for NASH. […***…].

(ii) Establishment of NASH Working Group. The parties shall form a joint working
group to further evaluate the possible further development and clinical
investigation of a cysteamine bitartrate delayed-release formulation for
patients diagnosed with NASH. […***…].

(iii) Responsibilities of the NASH Working Group. The NASH Working Group shall
have the following responsibilities:

(A) […***…]: and

 

***Confidential Treatment Requested

10



--------------------------------------------------------------------------------

(B) within […***…] of the first meeting of the NASH Working Group (or such
longer period as agreed by the NASH Working Group), make recommendations
(collectively the “NASH Recommendations”) with regard to […***…]

(iv) General Provisions Governing NASH Working Group. The following general
provisions shall govern the conduct of the NASH Working Group, except as
otherwise expressly provided in this Agreement or as agreed by the parties in
writing:

(A) Composition. Each party shall appoint representatives to the NASH Working
Group to engage in the NASH evaluation. The NASH Working Group shall consist of
[…***…] number of representatives from each of the parties, each with the
requisite experience and seniority to enable him or her to contribute to
evaluation to be conducted by the NASH Working Group. The NASH Working Group
shall include, in the case of UNIVERSITY, […***…], and in the case of LICENSEE,
its or its parent company’s […***…]. Other relevant thought leaders may be
included as the parties agree. From time to time, each party may substitute one
or more of its representatives on written notice to the other party. The NASH
Working Group shall have co-chairpersons. UNIVERSITY and LICENSEE shall each
select from their representatives a co-chairperson for the NASH Working Group,
and each party may change its designated co-chairperson from time to time on
written notice to the other party. […***…].

(B) Recommendations. The NASH Working Group shall have the right to adopt such
standing rules as shall be necessary or useful for its work to the extent that
such rules are not inconsistent with this Agreement. […***…].

(C) Meetings. The NASH Working Group shall establish a schedule of times for
meetings to carry out the work of the NASH Working Group; provided, that the
NASH Working Group shall meet at least […***…]. Such meetings may be in person
or by telephone, video conference or similar means by which each participant can
hear what is said by, and be heard by, the other participants. Subject to
Horizon’s prior approval of any in-person NASH Working group meeting, including
the location and

 

***Confidential Treatment Requested

11



--------------------------------------------------------------------------------

attendees, LICENSEE shall be responsible for […***…] of UNIVERSITY
representatives incurred for participation in attending such meetings of the
NASH Working Group, as arranged by LICENSEE or otherwise approved in advance by
LICENSEE.

(D) Agendas and Minutes. The co-chairpersons shall agree in advance of each
meeting on an agenda for such meeting. The co-chairpersons or their designees
shall prepare and circulate, for review and approval of the parties, minutes of
each meeting within […***…] after such meeting. The parties shall agree on the
minutes of each meeting promptly, but in no event later than the next meeting of
the NASH Working Group.

(v) Determination Regarding Conduct of a NASH Study. LICENSEE shall consider the
NASH Working Group’s final NASH Recommendations and determine whether it will
commit to fund and carry out a NASH Study, subject to obtaining any regulatory
approvals or authorizations from the FDA required for the conduct of a NASH
Study. […***…]. No later than […***…] after LICENSEE’s receipt of the NASH
Working Group’s final NASH Recommendations or such other date as the parties may
agree (the “Determination Date”), LICENSEE shall notify UNIVERSITY in writing of
LICENSEE’s determination.

(A) In the event that LICENSEE declines to proceed with a NASH Study, unless
otherwise agreed by the parties, the parties shall cooperate to mutually
terminate the NASH Indication pursuant to Paragraph 7.4 within […***…] of the
Determination Date.

(B) In the event that LICENSEE elects to proceed with a NASH Study, LICENSEE
shall commit to fund up to […***…] to plan and conduct, and shall use
Commercially Reasonable Efforts to plan and conduct, a NASH Study, including to
commence promptly customary preparatory activities and seek required regulatory
approvals or authorizations from the FDA with the goal of achieving first dosing
of an enrolled study subject within […***…] of the Determination Date. LICENSEE
shall form a steering committee that includes representatives of LICENSEE and
one or more thought leaders in relation to NASH, including […***…], to consult
on the study design and endpoints and the conduct of the study and shall
consider in good faith the recommendations of such advisory group with respect
thereto. Notwithstanding the foregoing, unless otherwise agreed by LICENSEE in
its sole discretion, in no event shall LICENSEE’s obligation pursuant to this
Paragraph 3.4(c)(v) require LICENSEE (including its Affiliates and Sublicensees)
to allocate or incur more than […***…] in the aggregate […***…] to conduct a
NASH Study.

(vi) In the event that LICENSEE elects to proceed with a NASH Study as allowed
by the Regulatory Authority, then pursuant to Sections 3.4(c)(v)(A) and
(B) within […***…] of the conclusion of such NASH Study, LICENSEE must either:

 

***Confidential Treatment Requested

12



--------------------------------------------------------------------------------

(x) notify UNIVERSITY in writing that it is declining to further pursue a
Licensed Product for the NASH Indication, in which case the parties shall
cooperate to mutually terminate the NASH Indication pursuant to Paragraph 7.4,
or

(y) use Commercially Reasonable Efforts to […***…].

3.5 No Other Diligence Obligations. The obligations of LICENSEE pursuant to this
Paragraph 3.4 represent its only diligence obligations hereunder, recognizing
that LICENSEE may elect to conduct additional activities with respect to one or
more Licensed Products in the Field in its discretion to the extent consistent
with the its license rights hereunder.

3.6 Requests for Support for Clinical Investigations. […***…].

ARTICLE 4. REPORTS, RECORDS AND PAYMENTS

4.1 Reports and Periodic Meetings.

(a) Progress Reports and Periodic Meetings.

(i) Progress Reports. Beginning six (6) months after Effective Date and ending
after first commercial sale of the last Licensed Product to be introduced,
LICENSEE shall report to UNIVERSITY progress covering LICENSEE’s (and
Affiliate’s and Sublicensee’s) activities for the preceding six (6) months to
develop and test all Licensed Products and obtain governmental approvals
necessary for marketing the same. Such semi-annual reports shall be due within
sixty (60) days of the reporting period and include a summary of work completed,
summary of work in progress, current schedule of anticipated events or
milestones, market plans for introduction of Licensed Products, and summary of
resources (dollar value) spent in the reporting period.

 

***Confidential Treatment Requested

13



--------------------------------------------------------------------------------

(ii) Periodic Meetings. The parties shall establish a joint team (the “Project
Team”) to meet on a periodic basis and provide a forum for discussing LICENSEE’s
progress reports and other matters that relate to LICENSEE’s ongoing development
and commercialization activities in relation to Licensed Products. Each Project
Team shall try to meet at least twice each calendar year, or as otherwise agreed
by the Project Team.

(b) Royalty Reports. After the first commercial sale of a Licensed Product
anywhere in the world, LICENSEE shall submit to UNIVERSITY quarterly royalty
reports on or before each March 31, June 30, September 30 and December 31 of
each year. Each royalty report shall cover LICENSEE’s (and each Affiliate’s and
Sublicensee’s) most recently completed calendar quarter (until the expiration or
termination of such period or the earlier expiration or termination of this
Agreement) and shall show:

(i) the date of first commercial sale of a Licensed Product in each country;

(ii) the gross sales, deductions as provided in Paragraph 1.12 and Net Sales
during the most recently completed calendar quarter and the royalties, in US
dollars, payable with respect thereto;

(iii) the applicable Indication for each type of Licensed Product sold;

(iv) the number of each type of Licensed Product sold;

(v) Sublicense Fees and royalties received during the most recently completed
calendar quarter in US dollars, payable with respect thereto;

(vi) the method used to calculate the royalties; and

(vii) the exchange rates used.

If no sales of Licensed Products have been made and no Sublicense revenue has
been received by LICENSEE during any reporting period, LICENSEE shall so report.

(c) Timely Reports. LICENSEE acknowledges the important value that timely
reporting provides in UNIVERSITY’s effective management of its rights under this
Agreement. LICENSEE further acknowledges that failure to render the reports
required under this Paragraph 4.1 may harm UNIVERSITY’s ability to manage its
rights under this Agreement. As such, reports not submitted by the required due
date under this Paragraph 4.1 will cause to be due by LICENSEE to UNIVERSITY a
late reporting fee of […***…] per month until such report, compliant with the
requirements of this Paragraph 4.1, is received by UNIVERSITY. Payment of this
fee is subject to Paragraph 4.3, Paragraph 7.1 and Paragraph 10.1 herein.

4.2 Records & Audits.

(a) LICENSEE shall keep, and shall require its Affiliates and Sublicensees to
keep, accurate and correct records of all Licensed Products manufactured, used,
and sold, and

 

***Confidential Treatment Requested

14



--------------------------------------------------------------------------------

Sublicense Fees received under this Agreement. Such records shall be retained by
LICENSEE for at least five (5) years following a given reporting period.

(b) All records shall be available during normal business hours for inspection
at the expense of UNIVERSITY by UNIVERSITY’s Internal Audit Department or by a
Certified Public Accountant selected by UNIVERSITY and in compliance with the
other terms of this Agreement for the sole purpose of verifying reports and
payments or other compliance issues. Such inspector shall not disclose to
UNIVERSITY any information other than information relating to the accuracy of
reports and payments made under this Agreement or other compliance issues. In
the event that any such inspection shows an under reporting and underpayment in
excess of […***…] for any […***…], then LICENSEE shall pay the cost of the audit
as well as any additional sum that would have been payable to UNIVERSITY had the
LICENSEE reported correctly, plus an interest charge at a rate of […***…] per
year. Such interest shall be calculated from the date the correct payment was
due to UNIVERSITY up to the date when such payment is actually made by LICENSEE.
For underpayment not in excess of […***…] for any […***…] period], LICENSEE
shall pay the difference within […***…] without interest charge or inspection
cost.

4.3 Payments.

(a) General. All fees reimbursements and royalties due UNIVERSITY shall be paid
in United States dollars and all checks shall be made payable to “The Regents of
the University of California”, referencing UNIVERSITY’s taxpayer identification
number, 95-6006144, and sent to UNIVERSITY according to Paragraph 10.1
(Correspondence). When Licensed Products are sold in currencies other than
United States dollars, LICENSEE shall first determine the earned royalty in the
currency of the country in which Licensed Products were sold and then convert
the amount into equivalent United States funds, using the exchange rate quoted
in the Wall Street Journal on the last business day of the applicable reporting
period.

(b) Royalty Payments.

(i) Royalties shall accrue when Licensed Products are invoiced, or if not
invoiced, when delivered to a third party or Affiliate.

(ii) LICENSEE shall pay to UNIVERSITY earned royalties within […***…] after the
end of each previously stated […***…] noted in Paragraph 4.1(b). Each such
payment shall be for earned royalties accrued within such preceding […***…].

(iii) Royalties earned on sales occurring or under Sublicense granted pursuant
to this Agreement in any country outside the United States shall not be reduced
by LICENSEE for any taxes, fees, or other charges imposed by the government of
such country on the payment of royalty income, except that all payments made by
LICENSEE in fulfillment of UNIVERSITY’s tax liability in any particular country
may be credited against earned royalties or fees due UNIVERSITY for that
country. LICENSEE shall pay all bank charges resulting from the transfer of such
royalty payments.

(iv) If at any time legal restrictions prevent the prompt remittance of part or
all royalties by LICENSEE with respect to any country where a Licensed Product
is sold or a

 

***Confidential Treatment Requested

15



--------------------------------------------------------------------------------

Sublicense is granted pursuant to this Agreement, LICENSEE shall convert the
amount owed to UNIVERSITY into US currency and shall pay UNIVERSITY directly
from its US sources of fund for as long as the legal restrictions apply.

(v) In the event that any patent or pending patent claim within Patent Rights is
held invalid in a final decision by a patent office from which no appeal or
additional patent prosecution has been or can be taken, or by a court of
competent jurisdiction and last resort and from which no appeal has or can be
taken, all obligation to pay royalties based solely on that patent or claim or
any claim within the Patent Rights that is patentably indistinct therefrom shall
cease as of the date of such final decision. LICENSEE shall not, however, be
relieved from paying any royalties that accrued before the date of such final
decision, that are based on another patent or claim within the Patent Rights not
involved in such final decision, or that are based on the use of Technology.

(vi) Royalty payments under Article 3, recoveries and settlements under Article
5, and royalty reports under 4.1(b) shall be rendered for any and all Licensed
Products even if due after expiration of the Agreement (in each case with
respect to the Net Sales for Licensed Products sold, and settlements entered
into and recoveries received (as applicable) during the Term).

(c) Late Payments. In the event royalty, reimbursement and/or fee payments are
not received by UNIVERSITY when due, LICENSEE shall pay to UNIVERSITY interest
charges at a rate of […***…] per year. Such interest shall be calculated from
the date payment was due until actually received by UNIVERSITY.

ARTICLE 5. PATENT MATTERS

5.1 Patent Prosecution and Maintenance.

(a) Provided that LICENSEE has reimbursed UNIVERSITY for Patent Costs pursuant
to Paragraph 3.3, UNIVERSITY shall diligently prosecute and maintain the United
States and, if available, foreign patents, and applications in Patent Rights
using counsel of its choice. For purposes of clarity, […***…]. UNIVERSITY shall
provide LICENSEE with copies of all relevant documentation relating to such
prosecution and LICENSEE shall keep this documentation confidential. The counsel
shall take instructions only from UNIVERSITY, and all patents and patent
applications in Patent Rights shall be assigned solely to UNIVERSITY. UNIVERSITY
shall in any event control all patent filings and all patent prosecution
decisions and related filings (e.g. responses to office actions) shall be at
UNIVERSITY’s final discretion (prosecution includes, but is not limited to,
interferences, oppositions and any other inter partes matters originating in a
patent office).

(b) UNIVERSITY shall consider amending any patent application in Patent Rights
to include claims reasonably requested by LICENSEE to protect the products
contemplated to be sold by LICENSEE under this Agreement.

 

***Confidential Treatment Requested

16



--------------------------------------------------------------------------------

(c) LICENSEE may elect to terminate its reimbursement obligations with respect
to any patent application or patent in Patent Rights upon […***…] written notice
to UNIVERSITY. UNIVERSITY shall use reasonable efforts to curtail further Patent
Costs for such application or patent when such notice of termination is received
from LICENSEE. UNIVERSITY, in its sole discretion and at its sole expense, may
continue prosecution and maintenance of said application or patent, and LICENSEE
shall have no further license with respect thereto. Non-payment of any portion
of Patent Costs or Anticipated Costs with respect to any application or patent
may be deemed by UNIVERSITY as an election by LICENSEE to terminate its
reimbursement obligations with respect to such application or patent. UNIVERSITY
is not obligated to file, prosecute, or maintain Patent Rights in any country
where LICENSEE is not paying Patent Costs at any time or to file, prosecute, or
maintain Patent Rights to which LICENSEE has terminated its license hereunder.

(d) LICENSEE shall apply for an extension of the term of any patent in Patent
Rights if appropriate under the Drug Price Competition and Patent Term
Restoration Act of 1984 and/or European, Japanese and other foreign counterparts
of this law. LICENSEE shall prepare all documents for such application, and
UNIVERSITY shall execute such documents and take any other additional action as
LICENSEE reasonably requests in connection therewith.

5.2 Patent Infringement.

(a) In the event that UNIVERSITY (to the extent of the actual knowledge of the
licensing professional responsible for the administration of this Agreement) or
LICENSEE learns of infringement of potential commercial significance of any
patent licensed under this Agreement, the knowledgeable party will provide the
other (i) with written notice of such infringement and (ii) with any evidence of
such infringement available to it (the “Infringement Notice”). During the period
in which, and in the jurisdiction where, LICENSEE has any exclusive rights under
Patent Rights licensed under this Agreement (including with respect to any
indication in the Field), neither party will notify a third party (including the
infringer) of infringement or put such third party on written notice of the
infringement of any Patent Rights without first obtaining consent of the other
party.

(b) Except in the case of any infringement or action covered by Paragraph
5.2(d), LICENSEE shall have the first right, but not the obligation, to
institute suit for patent infringement with respect to any Patent Rights against
the infringer, and to institute any defense or counterclaim in connection with
any third party infringement claim concerning any Licensed Product, at
LICENSEE’s sole cost and expense, using counsel of its own choice; provided
that, except in the case of any infringement or action covered by Paragraph
5.2(d), LICENSEE shall not institute any such suit for patent infringement with
respect to any Patent Rights without the UNIVERSITY’s prior written consent, not
to be unreasonably withheld or delayed; provided, further, that LICENSEE shall
not institute any such suit for patent infringement unless and until infringing
activity by the infringer has not abated within […***…] following the date the
Infringement Notice takes effect. UNIVERSITY may voluntarily join (but not
control) any such suit at its own expense using counsel of its own choice, but
may not thereafter commence suit against the infringer for the acts of
infringement that are the subject of LICENSEE’s suit or any judgment rendered in
that suit. LICENSEE may not join UNIVERSITY in a suit initiated by LICENSEE
without UNIVERSITY’s prior written consent, with such written consent subject to

 

***Confidential Treatment Requested

17



--------------------------------------------------------------------------------

the approval of the UC Board of Regents and a response to the LICENSEE’s request
for such consent to be provided as promptly as possible. If, in a suit initiated
by LICENSEE, UNIVERSITY is involuntarily joined other than by LICENSEE, LICENSEE
will pay any costs incurred by UNIVERSITY arising out of such suit, including
but not limited to, any legal fees of counsel that UNIVERSITY selects and
retains to represent it in the suit. In the event that, in a given country in
which a Licensed Product is sold, there is infringing activity of potential
commercial significance in such country with respect to Patent Rights in such
country that cover the Licensed Product in the Field, which has not been abated
and UNIVERSITY does not agree to join as a party in a suit proposed by LICENSEE
to enforce Patent Rights against such infringement in such country, then the
parties will meet and discuss a modification to LICENSEE’s obligation to pay
royalties with respect to such Licensed Product in such country under this
Agreement.

(c) If within a […***…] following the date the Infringement Notice takes effect,
infringing activity of potential commercial significance by the infringer has
not been abated and if LICENSEE has not brought suit against the infringer and
is not otherwise engaged in reasonable efforts to cause such infringement to be
abated, UNIVERSITY may institute suit for patent infringement against the
infringer upon […***…] prior written notice to LICENSEE; provided that, at the
request of LICENSEE, UNIVERSITY will first meet with LICENSEE and consider in
good faith any reasons that LICENSEE believes that such a suit by UNIVERSITY may
have an adverse effect. If UNIVERSITY institutes such suit, LICENSEE may not
join such suit without UNIVERSITY’s consent and may not thereafter commence suit
against the infringer for the acts of infringement that are the subject of
UNIVERSITY’s suit or any judgment rendered in that suit, and UNIVERSITY will
control such patent infringement suit, and also will control any counterclaims
and defenses in connection with such suit; provided however that, in the event
LICENSEE did not bring suit against the infringer because of UNIVERSITY’s
refusal to consent to be joined in a suit brought by LICENSEE, UNIVERSITY will
not bring a suit against the infringer unless it allows LICENSEE, at LICENSEE’s
expense, to join and share control of such suit (“UNIVERSITY Refusal Suit”).

(d) Notwithstanding the foregoing, if either party, for UNIVERSITY, to the
extent of the actual knowledge of the licensing professional responsible for the
administration of this Agreement, (i) reasonably believes that a third party may
be filing or preparing or seeking to file a generic or abridged drug approval
application that refers or relies on regulatory documentation submitted by
LICENSEE to any Regulatory Authority, whether or not such filing may infringe
the Patent Rights; (ii) receives any notice of certification regarding the
Patent Rights pursuant to the U.S. “Drug Price Competition and Patent Term
Restoration Act” of 1984 (21 United States Code §355(b)(2)(A)(iv) or
(j)(2)(A)(vii)(IV)) (“ANDA Act”) claiming that any such Patent Rights are
invalid or unenforceable or claiming that any such Patent Rights will not be
infringed by the manufacture, use, marketing or sale of a product for which an
application under the ANDA Act is filed; or (iii) receives any equivalent or
similar certification or notice in any other jurisdiction, it shall (A) notify
the other party in writing identifying the alleged applicant or potential
applicant and furnishing the information upon which determination is based and
(B) provide with a copy of any such notice of certification within […***…] of
the date of receipt. LICENSEE shall have the first, right, but not the
obligation, to institute suit with respect to any Patent Rights against any such
third party, or its affiliate(s), including any parent entity(ies) or
subsidiary(ies), or other entities working with such third party or its
affiliate(s) in connection with such ANDA filing, at LICENSEE’s sole cost and
expense, using counsel of its own choice

 

***Confidential Treatment Requested

18



--------------------------------------------------------------------------------

and without any requirement of obtaining the consent of UNIVERSITY to the
initiation of such suit. Notwithstanding any requirements set forth in Paragraph
5.2(b) with respect to initiation of any infringement action, LICENSEE shall be
permitted to initiate such action at any earlier date in order to ensure
compliance with any time limit, if any, set forth in appropriate laws and
regulations for filing of such actions; provided, further, that if LICENSEE
fails to confirm in writing to the UNIVERSITY that LICENSEE will bring suit
against the third party providing notice of such certification within […***…] of
receipt of such notice, UNIVERSITY shall have the right, but shall not be
obligated, to bring suit against such third party, in which event UNIVERSITY
shall hold LICENSEE harmless from and against any and all costs and expenses of
such litigation, including reasonable attorneys’ fees and expenses. To clarify,
see Paragraph 5.4(b) regarding UNIVERSITY being joined in an action brought by
LICENSEE.

(e) Any monetary recovery or settlement received in connection with any suit
covered by this Paragraph 5.2 will first be shared by UNIVERSITY and LICENSEE
equally to cover the litigation costs each incurred, and next shall be paid to
UNIVERSITY or LICENSEE to cover any litigation costs it incurred in excess of
the litigation costs of the other. In any suit initiated by LICENSEE under
Paragraphs 5.2(b) or (d), any recovery in excess of litigation costs will be
shared between LICENSEE and UNIVERSITY as follows: (i) for any recovery other
than amounts paid for willful infringement: (A) UNIVERSITY will receive […***…]
of the recovery if UNIVERSITY was not a party in the litigation and did not
incur any litigation costs; (B) UNIVERSITY will receive […***…] of the recovery
if UNIVERSITY was a party in the litigation, but did not incur any litigation
costs, including the provisions of Paragraph 5.2(b) above, or (C) UNIVERSITY
will receive […***…] of the recovery if UNIVERSITY incurred any litigation costs
in connection with the litigation; and (ii) for any recovery for willful
infringement, UNIVERSITY will receive […***…] of the recovery. In any suit
initiated by UNIVERSITY in accordance with the terms of this Agreement, any
recovery in excess of litigation costs will belong to UNIVERSITY, except that in
any UNIVERSITY Refusal Suit as defined in Paragraph 5.2(c), any recovery in
excess of litigation costs will be shared […***…] by UNIVERSITY and […***…] by
LICENSEE.

5.3 Invalidity or Unenforceability Defenses or Actions. Each party (in the case
of UNIVERSITY to the extent of the actual knowledge of the licensing
professional responsible for the administration of this Agreement or, if
applicable, the Patent Manager or Director of Commercialization) shall promptly
notify the other party in writing of any alleged or threatened assertion of
invalidity or unenforceability of any of the Patent Rights by a third party of
which such party becomes aware. As between the parties, LICENSEE shall have the
first right, but not the obligation, to defend and control the defense of the
validity and enforceability of the Patent Rights, at LICENSEE’s sole cost and
expense, using counsel of its own choice, when such invalidity or
unenforceability is raised as a defense or counterclaim in connection with an
infringement action initiated pursuant to Paragraph 5.2(b) or (d). UNIVERSITY
may participate in any such suit or proceeding in the Territory at its own
expense using counsel of its own choice; provided that LICENSEE shall retain
control of the defense in such suit or proceeding. If LICENSEE or its designee
elects not to defend or control the defense of the Patent Rights in a suit or
proceeding brought in the Territory or otherwise fails to initiate and maintain
the defense of any such suit or proceeding, then UNIVERSITY may conduct and
control the defense of any such suit or proceeding at its own expense pursuant
to Paragraph 5.2(c). For the avoidance of doubt, interferences, oppositions and
other inter partes matters originating in a patent office are subject

 

***Confidential Treatment Requested

19



--------------------------------------------------------------------------------

to Paragraphs 5.1(a), (b), (c) and (d); provided that UNIVERSITY and LICENSEE
will discuss LICENSEE taking the lead, at LICENSEE’s expense, on inter partes
reviews and similar post-grant matters before the Patent Trial and Appeal Board
or similar administrative body that are based on the same subject matter as the
claims or counterclaims in an infringement action being led by LICENSEE pursuant
to Section 5.2(b) or (d).

5.4 Related Provisions.

(a) LICENSEE may exercise any rights afforded to it in this Article 5, and
satisfy its obligations under this Article 5, directly or by and through any
Affiliate or Sublicensee so designated by LICENSEE for such purpose. Any
agreement made by LICENSEE or its designee for purposes of settling litigation
or other dispute shall comply with the requirements of Paragraph 2.2
(Sublicenses) of this Agreement.

(b) Each party will cooperate with the other in litigation proceedings
instituted or defended hereunder but at the expense of the party who initiated
or is defending the suit (unless such suit is being jointly prosecuted by the
parties) including providing reasonable access to relevant documents and other
evidence and making its employees available at reasonable business hours.

(c) Any litigation proceedings will be controlled by the party bringing the
suit, except that UNIVERSITY may be represented by counsel of its choice at its
cost and expense in any suit brought by LICENSEE.

5.5 Patent Marking. LICENSEE shall mark all Licensed Products made, used or sold
under the terms of this Agreement, or their containers, in accordance with the
applicable patent marking laws. LICENSEE shall be responsible for all monetary
and legal liabilities arising from or caused by (i) failure to abide by
applicable patent marking laws and (ii) any type of incorrect or improper patent
marking.

ARTICLE 6. GOVERNMENTAL MATTERS

6.1 Governmental Approval or Registration. If this Agreement or any associated
transaction is required by the law of any nation to be either approved or
registered with any governmental agency, LICENSEE shall assume all legal
obligations to do so. LICENSEE shall notify UNIVERSITY if it becomes aware that
this Agreement is subject to a United States or foreign government reporting or
approval requirement. LICENSEE shall make all necessary filings and pay all
costs including fees, penalties, and all other out-of-pocket costs associated
with such reporting or approval process.

6.2 Export Control Laws. LICENSEE shall observe all applicable United States and
foreign laws with respect to the transfer of Licensed Products and related
technical data to foreign countries, including, without limitation, the
International Traffic in Arms Regulations and the Export Administration
Regulations.

 

20



--------------------------------------------------------------------------------

ARTICLE 7. TERMINATION OR EXPIRATION OF THE AGREEMENT

7.1 Term and Termination by UNIVERSITY.

(a) This Agreement shall be deemed to have commenced on the Effective Date and
shall continue in effect until the last to expire Royalty Term anywhere in the
Territory unless earlier terminated pursuant to Paragraph 7.1 or 7.2.

(b) Subject to Paragraph 7.1(d), if LICENSEE breaches its material obligations
under this Agreement, then UNIVERSITY may give written notice of default
(“Notice of Default”) to LICENSEE. If LICENSEE fails to cure the material breach
within ninety (90) days of the Notice of Default, then (i) in the case of any
Notice of Default based on LICENSEE’s material breach of its diligence
obligations specified in Paragraphs 3.4(a), (b) or (c) with respect to a
Cystinosis Indication, NASH Indication or HD Indication, as applicable,
UNIVERSITY shall have the right and option, solely with respect to the
applicable indication, to either terminate the license granted herein to such
indication (in which case, the Field will exclude that terminated indication) or
convert LICENSEE’s exclusive license to such indication to a nonexclusive
license, and (ii) in the case of any other such material breach, UNIVERSITY may
terminate this Agreement and the license granted herein. UNIVERSITY may exercise
any such right to terminate or convert the license (in the case of clause (i),
solely with respect to the applicable indication) by providing to LICENSEE a
second written notice (in the case of a termination, a “Notice of Termination”
and in the case of a license conversion, a “Notice of License Conversion”) to
LICENSEE. If either such notice is sent to LICENSEE, this Agreement (or in the
case of clause (i), the license solely with respect to the applicable
indication) shall automatically terminate or the license shall convert to a
non-exclusive license with respect to the subject indication, as applicable, on
the effective date of that notice. Termination of this Agreement in its entirety
or termination of the license granted herein with respect to any indication
shall not relieve LICENSEE of its obligation to pay any fees owed at the time of
termination and shall not impair any accrued right of UNIVERSITY. During the
term of any such Notice of Default or period to cure, to the extent the default
at issue is a failure to pay past or ongoing Patent Costs as provided for under
this Agreement as provided in Paragraph 3.3, UNIVERSITY shall have no obligation
to incur any new Patent Costs under this Agreement and shall have no obligation
to further prosecute Patent Rights or file any new patents under Patent Rights.

(c) This Agreement will terminate immediately, without the obligation to provide
ninety (90) days’ notice as set forth in Paragraph 7.1(b), if LICENSEE files a
claim including in any way the assertion that any portion of UNIVERSITY’s Patent
Rights is invalid or unenforceable where the filing is by the LICENSEE, a third
party on behalf of the LICENSEE, or a third party at the written urging of the
LICENSEE.

7.2 Termination by LICENSEE.

(a) LICENSEE shall have the right at any time and for any reason, upon a ninety
(90) day written notice to UNIVERSITY, either to terminate this Agreement in its
entirety or to terminate the licensed granted herein with respect to any one or
more indication(s) (in which case, the Field will exclude that terminated
indication(s)). Said notice shall state LICENSEE’s reason for terminating this
Agreement.

 

21



--------------------------------------------------------------------------------

(b) Any termination under Paragraph 7.2(a) shall not relieve LICENSEE of any
obligation or liability accrued under this Agreement prior to termination or
rescind any payment made to UNIVERSITY or action by LICENSEE prior to the time
termination becomes effective. Termination shall not affect in any manner any
rights of UNIVERSITY arising under this Agreement prior to termination.

7.3 Survival on Termination or Expiration. The following Paragraphs and Articles
shall survive the termination or expiration of this Agreement:

(a) Paragraph 2.2(c);

(b) Article 4 (Reports, Records and Payments);

(c) Paragraph 7.3 (Survival on Termination or Expiration);

(d) Paragraph 7.5 (Disposition of Licensed Products on Hand);

(e) Article 8 (Limited Warranty and Indemnification);

(f) Article 9 (Use Of Names and Trademarks);

(g) Paragraph 10.2 hereof (Secrecy);

(h) Paragraph 10.5 (Failure to Perform); and

(i) Paragraph 10.6 (Governing Law).

7.4 Termination of License Solely to a Specific Indication. If the license
granted in this Agreement is terminated solely with respect to a given
indication under the provisions of Paragraph 3.4(c)(v)(A) or
Paragraph 3.4(c)(vi) with respect to the NASH Indication or under the provisions
of Paragraph 7.1(b) or Paragraph 7.2(a) with respect to any specific indication,
but this Agreement is not terminated in its entirety, then following such
termination solely with respect to a given indication, the provisions of this
Agreement identified in Paragraph 7.3 shall remain in effect with respect to the
terminated indication, as applicable (to the extent they would survive and apply
in the event the Agreement expires or is terminated in its entirety) and all
provisions not surviving in accordance with the foregoing shall terminate with
respect to the terminated indication upon the effective date of termination
thereof. This Agreement shall continue in effect in accordance with its terms
with regard to all indications other than any such terminated indication. If
UNIVERSITY grants a license under the Patent Rights or Technology for such
terminated indication to any third party, UNIVERSITY shall use reasonable
efforts to cause such third party, on behalf of itself and its affiliates, to
agree not to make, have made, sell, have sold, offer for sale or import
(including for clinical or commercial purposes) any Licensed Product in the
Field and such agreement shall provide that LICENSEE is a third party
beneficiary with respect to such covenant, which shall be enforceable by
LICENSEE.

7.5 Disposition of Licensed Products on Hand. Upon termination of this Agreement
in its entirety or with respect to a particular indication, LICENSEE may dispose
of all previously made or partially made Licensed Product within a period of
[…***…] of

 

***Confidential Treatment Requested

22



--------------------------------------------------------------------------------

the effective date of such termination provided that the sale of such Licensed
Product by LICENSEE, its Sublicensees, or Affiliates shall be subject to the
terms of this Agreement, including but not limited to the rendering of reports
and payment of royalties required under this Agreement.

7.6 Availability of LICENSEE data and rights. In the event that the license
granted in this Agreement is terminated with respect to the NASH Indication or
the HD Indication and subject to Section 2.2(c), in the event that the
UNIVERSITY grants or reasonably expects to grant a license under the Patent
Rights to a third party to develop or commercialize a Licensed Product for such
terminated indication, following UNIVERSITY’s reasonable request, UNIVERSITY and
LICENSEE shall discuss in good faith whether LICENSEE would be willing grant any
license or other rights to such third party with respect to clinical data or
patent rights owned by LICENSEE that would be reasonably necessary or useful for
the further development and commercialization of a Licensed Product for the such
terminated indication, it being understood and agreed that the grant of such
license or other rights is within the sole discretion of LICENSEE and would only
be considered on commercially reasonable terms.

ARTICLE 8. LIMITED WARRANTY AND INDEMNIFICATION

8.1 Limited Warranty.

(a) UNIVERSITY warrants as of the Effective Date and the Execution Date that it
has the lawful right to grant this license. This warranty does not include
Patent Rights to the extent assigned, or otherwise licensed, by UNIVERSITY’s
inventors to third parties prior to the Effective Date.

(b) The license granted herein and the associated Technology are provided “AS
IS” and without WARRANTY OF MERCHANTABILITY or WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE or any other warranty, express or implied. UNIVERSITY makes
no representation or warranty that the Licensed Product, Licensed Method or the
use of Patent Rights or Technology will not infringe any other patent or other
proprietary rights.

(c) EXCEPT WITH RESPECT TO A BREACH OF PARAGRAPH 8.1(a) ABOVE, A BREACH OF
CONFIDENTIALITY UNDER PARAGRAPH 10.2 OR, IN THE CASE OF LICENSEE, LICENSEE’S
DUTIES FOR CLAIMS OF THIRD PARTIES UNDER PARAGRAPH 8.2, NEITHER PARTY WILL BE
LIABLE FOR ANY LOST PROFITS, COSTS OF PROCURING SUBSTITUTE GOODS OR SERVICES,
LOST BUSINESS, ENHANCED DAMAGES FOR INTELLECTUAL PROPERTY INFRINGEMENT, OR FOR
ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR OTHER SPECIAL DAMAGES
SUFFERED BY THE OTHER PARTY, SUBLICENSEES, JOINT VENTURES, OR AFFILIATES ARISING
OUT OF OR RELATED TO THIS AGREEMENT FOR ALL CAUSES OF ACTION OF ANY KIND
(INCLUDING TORT, CONTRACT, NEGLIGENCE, STRICT LIABILITY AND BREACH OF WARRANTY)
EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

(d) Nothing in this Agreement shall be construed as:

 

23



--------------------------------------------------------------------------------

(i) a warranty or representation by UNIVERSITY as to the validity or scope of
any Patent Rights;

(ii) a warranty or representation that anything made, used, sold or otherwise
disposed of under any license granted in this Agreement is or shall be free from
infringement of patents of third parties;

(iii) an obligation to bring or prosecute actions or suits against third parties
for patent infringement except as provided in Paragraph 5.2 hereof;

(iv) conferring by implication, estoppel or otherwise any license or rights
under any patents of UNIVERSITY other than Patent Rights as defined in this
Agreement, regardless of whether those patents are dominant or subordinate to
Patent Rights; or

(v) an obligation to furnish any know-how not provided in Patent Rights and
Technology; or

(vi) an obligation to update Technology.

8.2 Indemnification.

(a) LICENSEE will, and will require Sublicensees to, indemnify, hold harmless,
and defend UNIVERSITY and its officers, employees, and agents; the sponsors of
the research that led to the Invention; and the inventors of patents or patent
applications under Patent Rights, and their employers; against any and all
claims, suits, losses, damages, costs, fees, and expenses resulting from, or
arising out of, the exercise of this license or any Sublicense, except to the
extent arising out of or related to Patent Rights to the extent assigned, or
otherwise licensed, by UNIVERSITY’s inventors to third parties. This
indemnification will include, but will not be limited to, any product liability.

(b) From and after […***…], LICENSEE, at its sole cost and expense, shall insure
its activities in connection with the work under this Agreement and obtain, keep
in force and maintain insurance or an equivalent program of self-insurance as
follows:

(i) comprehensive or commercial general liability insurance (contractual
liability included) with limits of at least: (A) each occurrence, […***…];
(B) products/completed operations aggregate, […***…]; (C) personal and
advertising injury, […***…]; and (D) general aggregate (commercial form only),
[…***…]; Worker’s Compensation as legally required in the jurisdiction in which
the LICENSEE is doing business;

(ii) the coverage and limits referred to above shall not in any way limit the
liability of LICENSEE; and

(iii) If the above insurance is written on a claims-made form, it shall continue
for […***…] following termination or expiration of this Agreement. The insurance
shall have a retroactive date of placement prior to or coinciding with the
Effective Date.

 

***Confidential Treatment Requested

24



--------------------------------------------------------------------------------

(c) Upon request, LICENSEE shall furnish UNIVERSITY with certificates of
insurance showing compliance with all requirements. Such certificates shall:
(i) indicate that UNIVERSITY has been endorsed as an additional insured party
under the coverage referred to above; and (ii) include a provision that the
coverage shall be primary and shall not participate with nor shall be excess
over any valid and collectable insurance or program of self-insurance carried or
maintained by UNIVERSITY. LICENSEE shall provide […***…] advance written notice
to the UNIVERSITY of any policy modification with respect to the matters
addressed in clause (i) or (ii) of this Paragraph 8.2(c).

(d) UNIVERSITY shall notify LICENSEE in writing of any claim or suit brought
against UNIVERSITY in respect of which UNIVERSITY intends to invoke the
provisions of this Article. LICENSEE shall keep UNIVERSITY informed on a current
basis of its defense of any claims under this Article.

ARTICLE 9. USE OF NAMES AND TRADEMARKS

9.1 Nothing contained in this Agreement confers any right to use in advertising,
publicity, or other promotional activities any name, trade name, trademark, or
other designation of either party hereto (including contraction, abbreviation or
simulation of any of the foregoing). Unless required by law, the use by LICENSEE
of the name, “The Regents of the University of California” or the name of any
campus of the University Of California is prohibited, without the express
written consent of UNIVERSITY.

9.2 UNIVERSITY may disclose to the Inventors the terms and conditions of this
Agreement upon their request. If such disclosure is made, UNIVERSITY shall
request the Inventors not disclose such terms and conditions to others.

9.3 UNIVERSITY may acknowledge the existence of this Agreement and the extent of
the grant in Article 2 to third parties, but UNIVERSITY shall not disclose the
financial terms of this Agreement to third parties, except where UNIVERSITY is
required by law to do so, such as under the California Public Records Act.
LICENSEE hereby grants permission for UNIVERSITY (including UCSD) to include
LICENSEE’s name and a link to LICENSEE’s website in UNIVERSITY’s and UCSD’s
annual reports and on UNIVERSITY’s (including UCSD’s) websites that showcase
technology transfer-related stories.

ARTICLE 10. MISCELLANEOUS PROVISIONS

10.1 Correspondence. Any notice or payment required to be given to either party
under this Agreement shall be deemed to have been properly given and effective:

(a) on the date of delivery if delivered in person, or

(b) five (5) days after mailing if mailed by first-class or certified mail,
postage paid, to the respective addresses given below, or to such other address
as is designated by written notice given to the other party.

If sent to LICENSEE:

Horizon Orphan LLC

 

***Confidential Treatment Requested

25



--------------------------------------------------------------------------------

150 South Saunders Road

Lake Forest, Illinois 60045

Attention: General Counsel

Phone: +1 224-393-3233 (direct)

Fax: +1-847-572-1631

Attention:

If sent to UNIVERSITY by mail:

University of California, San Diego

Office of Innovation and Commercialization

9500 Gilman Drive

Mail Code 0910

La Jolla, CA 92093-0910

Attention: Director of Commercialization

If sent to UNIVERSITY by courier:

University of California, San Diego

Office of Innovation and Commercialization

10300 North Torrey Pines Road

Torrey Pines Center North, Third Floor La Jolla, CA 92037

Attention: Director of Commercialization

10.2 Secrecy.

(a) “Confidential Information” shall mean (i) with respect to UNIVERSITY,
information, including Technology, relating to the Invention and disclosed by
UNIVERSITY to LICENSEE during the term of this Agreement, and (ii) with respect
to LICENSEE, information disclosed by LICENSEE or any of its Affiliates to
UNIVERSITY, or its employees or agents (including Drs. Dohil or Barshop) on or
after the Execution Date that relates to (i) the business or operations of
LICENSEE or any of its Affiliates, (ii) this Agreement or any activities of
LICENSEE in relation to any Licensed Product, including any such information
disclosed by or on behalf of LICENSEE in in connection with the NASH Working
Group or the Project Team, or (iii) actual or planned patent prosecution or
enforcement activities of LICENSEE or any of its Affiliates. The disclosing
party will endeavor to mark Confidential Information (or cause such information
to be marked) as “confidential” and reduce orally disclosed Confidential
Information to writing within thirty (30) days of disclosure, provided that if
any Confidential Information is disclosed and not so marked or reduced to
writing, the receiving party agrees to treat such Confidential Information (or
cause such information to be treated) as confidential to the extent that a
reasonable person would consider such Confidential Information as confidential
given the content and the circumstance of the disclosure.

(b) Each party and its employees and agents shall:

(i) use the Confidential Information for the sole purpose of performing under
the terms of this Agreement;

 

26



--------------------------------------------------------------------------------

(ii) safeguard Confidential Information against disclosure to others with the
same degree of care as it exercises with its own data of a similar nature;

(iii) not disclose Confidential Information to others (except to its employees
and agents, or, in the case of LICENSEE as the receiving party, to its
consultants or actual or proposed Sublicensees or acquirers who are bound to
LICENSEE by a like obligation of confidentiality) without the express written
permission of UNIVERSITY, except that receiving party shall not be prevented
from using or disclosing any of the Confidential Information that:

(A) the receiving party can demonstrate by written records was previously known
to it;

(B) is now, or becomes in the future, public knowledge other than through acts
or omissions of the receiving party or its employees or agents;

(C) is lawfully obtained by the receiving party from sources independent of the
disclosing party; or

(D) is required to be disclosed by law or a court of competent jurisdiction;

(E) is disclosed by the receiving party or its designee in connection with
filings or submissions to Regulatory Authorities with respect to Licensed
Products as permitted under the terms of this Agreement; and

(c) The secrecy obligations provided in this Paragraph 10.2 with respect to
Confidential Information of the disclosing party shall continue for a period
ending [*…***…] from the expiration or termination date of this Agreement.

10.3 Assignability. This Agreement is binding upon and inures to the benefit of
UNIVERSITY, its successors and assigns. But it is personal to LICENSEE and
assignable by LICENSEE only with the written consent of UNIVERSITY.
Notwithstanding the foregoing, the consent of UNIVERSITY will not be required if
the assignment is in conjunction with the transfer of all or substantially all
of the business of LICENSEE to which this Agreement relates or is to an
Affiliate of LICENSEE.

10.4 No Waiver. No waiver by either party of any breach or default of any
covenant or agreement set forth in this Agreement shall be deemed a waiver as to
any subsequent and/or similar breach or default.

10.5 Failure to Perform. In the event of a failure of performance due under this
Agreement and if it becomes necessary for either party to undertake legal action
against the other on account thereof, then the prevailing party shall be
entitled to reasonable attorney’s fees in addition to costs and necessary
disbursements.

10.6 Governing Laws. THIS AGREEMENT SHALL BE INTERPRETED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, but

 

***Confidential Treatment Requested

27



--------------------------------------------------------------------------------

the scope and validity of any patent or patent application shall be governed by
the applicable laws of the country of the patent or patent application.

10.7 Force Majeure. A party to this Agreement may be excused from any
performance required herein if such performance is rendered impossible or
unfeasible due to any catastrophe or other major event beyond its reasonable
control, including, without limitation, war, riot, and insurrection; laws,
proclamations, edicts, ordinances, or regulations; strikes, lockouts, or other
serious labor disputes; and floods, fires, explosions, or other natural
disasters. When such events have abated, the non-performing party’s obligations
herein shall resume.

10.8 Headings. The headings of the several sections are inserted for convenience
of reference only and are not intended to be a part of or to affect the meaning
or interpretation of this Agreement.

10.9 Entire Agreement. This Agreement embodies the entire understanding of the
parties and supersedes all previous communications, representations or
understandings, either oral or written, between the parties relating to the
subject matter hereof, including the Prior Agreement.

10.10 Amendments. No amendment or modification of this Agreement shall be valid
or binding on the parties unless made in writing and signed on behalf of each
party.

10.11 Severability. In the event that any of the provisions contained in this
Agreement is held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement, and this Agreement shall be construed as if the invalid,
illegal, or unenforceable provisions had never been contained in it.

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, both UNIVERSITY and LICENSEE have executed this Agreement,
in duplicate originals, by their respective and duly authorized officers on the
day and year written.

 

HORIZON ORPHAN LLC:     THE REGENTS OF THE       UNIVERSITY OF CALIFORNIA: By:  

/s/ Brian K. Beeler

    By:  

/s/ Ruben Flores

Name:   Brian K. Beeler     Name:   Ruben Flores Title:   Executive Vice
President     Title:   Director, Office of Innovation   General Counsel      
and Commercialization Date: 5/19/17       Date: 5/31/17

 

29



--------------------------------------------------------------------------------

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA: By:  

/s/ Lisa Meredith

Name:   Lisa Meredith Title:   Associate Director,   Office of Contract and  
Grant Administration Date: May 31, 2017

 

30



--------------------------------------------------------------------------------

EXHIBIT A

Patent Rights

 

Title

   Territory    Date of Filing    Application No.    Publication No.   
Patent No.    Status    Comment    Owner

[…***…]

 

***Confidential Treatment Requested

A-1



--------------------------------------------------------------------------------

[…***…]

 

 

***Confidential Treatment Requested

A-2



--------------------------------------------------------------------------------

[…***…]

 

***Confidential Treatment Requested

A-3



--------------------------------------------------------------------------------

[…***…]

 

***Confidential Treatment Requested

A-4



--------------------------------------------------------------------------------

[…***…]

 

***Confidential Treatment Requested

A-5



--------------------------------------------------------------------------------

[…***…]

 

***Confidential Treatment Requested

A-6



--------------------------------------------------------------------------------

[…***…]

 

***Confidential Treatment Requested

A-7



--------------------------------------------------------------------------------

[…***…]

 

***Confidential Treatment Requested

A-8



--------------------------------------------------------------------------------

[…***…]

 

***Confidential Treatment Requested

A-9



--------------------------------------------------------------------------------

[…***…]

 

***Confidential Treatment Requested

A-10



--------------------------------------------------------------------------------

[…***…]

 

***Confidential Treatment Requested

A-11



--------------------------------------------------------------------------------

[…***…]

 

***Confidential Treatment Requested

A-12



--------------------------------------------------------------------------------

[…***…]

 

***Confidential Treatment Requested

A-13



--------------------------------------------------------------------------------

[…***…]

 

(1) […***…].

 

(2) […***…].

 

***Confidential Treatment Requested

A-14